     Case 3:20-cv-01936-JAH-LL Document 15 Filed 03/19/21 PageID.185 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL DORADO,                                      Case No.: 3:20-cv-1936-JAH-LL
     Inmate Booking No. 19778496,
12
                                        Plaintiff,       ORDER
13
                          vs.                            (1) DENYING PLAINTIFF’S
14
                                                         MOTION TO STAY AND DENYING
15                                                       PLAINTIFF’S REQUEST TO STOP
     CATHERINE CRUMB, et al.,                            PAYING FEE PAYMENT; and
16
                                      Defendant.
17                                                       (2) SUA SPONTE GRANTING
                                                         EXTENSION OF TIME TO FILE
18
                                                         SECOND AMENDED COMPLAINT
19
20
                                                         [ECF No. 14]
21
22         Daniel Dorado (“Plaintiff”) currently housed at George Bailey Detention Facility
23   (“GBDF”) located in San Diego, California, is proceeding pro se and in forma pauperis
24   (“IFP”) in this civil rights action filed pursuant to 42 U.S.C. § 1983. Currently before this
25   Court is Plaintiff’s “Request [that] the Court place all matters pertaining to this case on
26   hold” and “stop proceedings to the Court without a fee payment.” (ECF No. 14.)
27   ///
28   ///
                                                     9
                                                                                 3:20-cv-1936-JAH-LL
     Case 3:20-cv-01936-JAH-LL Document 15 Filed 03/19/21 PageID.186 Page 2 of 5



 1   I.    Motion to Stay
 2         Plaintiff claims that because he is currently housed at GBDF he is “unable to pursue
 3   this civil case properly.” (Pl.’s Mot., ECF No. 14 at 1.) Currently, this matter is closed
 4   pending Plaintiff filing an amended complaint. On February 11, 2021, the Court granted
 5   Plaintiff’s Motion to Proceed in forma pauperis (“IFP”) and dismissed his First Amended
 6   Complaint (“FAC”) for failing to state a claim upon which relief could be granted and for
 7   seeking monetary damages against immune defendants pursuant to 28 U.S.C.
 8   § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 11 at 9-10.)
 9         Plaintiff was granted forty-five (45) days leave from the date of the Order to file an
10   Amended Complaint which cured the deficiencies of pleading identified in the Court’s
11   Order. (See id. at 9.) While the Court is cognizant of the challenges Plaintiff faces in
12   proceeding with this matter, at this point in time he has failed to allege a viable claim.
13   While the Court granted Plaintiff leave to amend, it is unlikely that Plaintiff can allege
14   sufficient facts to overcome the deficiencies found in his FAC. Thus, a stay of all
15   proceedings indefinitely is not warranted at this time. However, the Court will grant
16   Plaintiff an extension of time to comply with the Court’s February 11, 2021 Order.
17   However, if Plaintiff fails to file an amended pleading within that timeframe, the Court will
18   enter a final Order dismissing this civil action based both on Plaintiff’s failure to state a
19   claim upon which relief can be granted and for seeking monetary damages against immune
20   defendants pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b).
21   II.   Motion to Stop Pay Filing Fee
22         As noted above, the Court granted Plaintiff’s Motion to Proceed IFP on February
23   11, 2021 pursuant to 28 U.S.C. § 1915(a). (See ECF No. 11.) Pursuant to 28 U.S.C.
24   § 1915(b)(1), no initial partial filing fee was assessed, but Plaintiff was expressly advised
25   that as a prisoner bringing a civil action in forma pauperis, he was obligated to pay the
26   entire fee,” albeit in installments as available pursuant to the formula provided by 28 U.S.C.
27   § 1915(b)(2), and regardless of outcome. (See ECF No. 11 at 2) (citing 28 U.S.C.
28   § 1915(b)(1) & 2; Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002)).
                                                   9
                                                                                  3:20-cv-1936-JAH-LL
     Case 3:20-cv-01936-JAH-LL Document 15 Filed 03/19/21 PageID.187 Page 3 of 5



 1         Plaintiff now requests that the Court essentially waive the $350 filing fee owed in
 2   this case because he does not “have money – [he] lost everything in [his] criminal case.”
 3   (See ECF No. 14 at 1.)
 4         “Reacting to ‘a sharp rise in prisoner litigation,’ Woodford v. Ngo, 548 U.S. 81, 84
 5   (2006), Congress in 1996 enacted the PLRA, which installed a variety of measures
 6   ‘designed to filter out the bad claims [filed by prisoners] and facilitate consideration of the
 7   good,’ Coleman v. Tollefson, 575 U.S. 532 (2015) (quoting Jones v. Bock, 549 U.S. 199,
 8   204 (2007) (alteration in original).” Bruce v. Samuels, 577 U.S. 82, 84-85 (2016).
 9         “Among those measures, Congress required prisoners to pay filing fees for the suits
10   or appeals they launch.” Bruce, 577 U.S. at 85. “The provisions on fee payment, set forth
11   in 1915(b), read:
12         (1) ... [I]f a prisoner brings a civil action or files an appeal in forma pauperis,
           the prisoner shall be required to pay the full amount of a filing fee. The court
13
           shall assess and, when funds exist, collect, as a partial payment of any court
14         fees required by law, an initial partial filing fee of 20 percent of the greater
           of—
15
16         (A) the average monthly deposits to the prisoner’s account; or
17
           (B) the average monthly balance in the prisoner's account for the 6–month
18         period immediately preceding the filing of the complaint or notice of appeal.
19
           (2) After payment of the initial partial filing fee, the prisoner shall be required
20         to make monthly payments of 20 percent of the preceding month’s income
21         credited to the prisoner’s account. The agency having custody of the prisoner
           shall forward payments from the prisoner’s account to the clerk of the court
22         each time the amount in the account exceeds $10 until the filing fees are paid.
23
24   Id. (citing 28 U.S.C. § 1915(b)(1), (2) (emphasis added)). “The monthly installment
25   scheme described in § 1915(b)(2) also applies to costs awarded against prisoners when they
26   are judgment losers.” Id. (citing § 1915(f)(2)(B)).
27         Thus, § 1915 no longer provides any authority for courts to waive full payment of
28   the filing fee required by § 1915(b)(1), or return any portion of the filing fee he has already
                                                    9
                                                                                   3:20-cv-1936-JAH-LL
     Case 3:20-cv-01936-JAH-LL Document 15 Filed 03/19/21 PageID.188 Page 4 of 5



 1   paid, after the civil action has been consolidated, settled, or dismissed for any reason. See
 2   e.g., Johnson v. Darr, No. 3:10-CV-2334-WQH-POR, 2018 WL 5246597, at *2 (S.D. Cal.
 3   Oct. 22, 2018); Avery v. Paramo, No. 3:13-CV-2261 BTM DHB, 2015 WL 5228034, at *3
 4   (S.D. Cal. Sept. 8, 2015); Wilson v. Calif. Dep’t of Corrs., No. 3:13-cv-1455 BTM (JLB)
 5   (S.D. Cal. Oct. 30, 2014); Adams v. Maricopa Cty. Sheriff’s Office, 2010 WL 4269528 at
 6   *1–2 (D. Ariz. Oct. 25, 2010) (denying prisoner’s motion to stop withdrawal of trust
 7   account funds pursuant to § 1915(b) and noting that “[t]he decision to file and prosecute
 8   this case was made by Plaintiff before he filed [his] case. Having filed [it], [he] and the
 9   Court are both statutorily limited by the strictures of 28 U.S.C. § 1915.”).
10   III.   Conclusion and Order
11          For the reasons explained, the Court:
12          (1)   DENIES Plaintiff’s “Motion to stop proceedings in this civil case and to
13   request the Court place all matters pertaining to this case on hold.” (ECF No. 14.)
14          (2)   DENIES Plaintiff’s request for a waiver of the initial civil filing fee. (ECF
15   No. 14)
16          (3)   Sua sponte GRANTS Plaintiff an extension of time to respond to the Court’s
17   February 11, 2021 Order. The Court GRANTS him one hundred and twenty (120) days
18   leave from the date of this Order in which to file an Amended Complaint which cures all
19   the deficiencies of pleading noted in the Court’s February 11, 2021 Order. Plaintiff’s
20   Amended Complaint must be complete by itself without reference to his original pleading.
21   Defendants not named and any claim not re-alleged in his Amended Complaint will be
22   considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner
23   & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the
24   original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
25   dismissed with leave to amend which are not re-alleged in an amended pleading may be
26   “considered waived if not repled.”).
27   ///
28   ///
                                                    9
                                                                                    3:20-cv-1936-JAH-LL
     Case 3:20-cv-01936-JAH-LL Document 15 Filed 03/19/21 PageID.189 Page 5 of 5



 1         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 2   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to state
 3   a claim upon which relief can be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B) and
 4   Section 1915A(b), and his failure to prosecute in compliance with a court order requiring
 5   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
 6   not take advantage of the opportunity to fix his complaint, a district court may convert the
 7   dismissal of the complaint into dismissal of the entire action.”).
 8         The Clerk of Court is directed to mail Plaintiff a copy of the court approved civil
 9   rights complaint form for his use in amending.
10         IT IS SO ORDERED.
11   Dated: March 19, 2021
12                                                HON. JOHN A. HOUSTON
                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    9
                                                                                   3:20-cv-1936-JAH-LL
